—Order, Supreme Court, New York County (Bruce Wright, J.), entered May 25, 1994, which denied plaintiff’s motion for summary judgment and granted defendant’s cross-motion for summary judgment dismissing the complaint, and judgment of said court and Justice entered thereon on June 28, 1994, unanimously affirmed, with costs.
Plaintiff’s complaint seeking damages arising from defendant’s payment of a $15,000 license fee to Ho-Tel, Inc., plaintiff’s alleged agent, despite plaintiff’s notification that it had commenced an action against Ho-Tel for, inter alia, violating the agency agreement, was properly dismissed. The complaint failed to state a cause of action. There is no basis for imposing liability on defendant for fulfilling its contractual obligation to Ho-Tel. Concur—Sullivan, J, P., Rosenberger, Wallach and Asch, JJ.